The judgment of the Appellate Division must be affirmed upon the authority of Testa v. Katt (330 U.S. 386). In view of this decision it was not necessary to decide whether the statute was penal in the public international, private international or any other sense, because the courts of a State *Page 987 
have no discretion under the supremacy clause of the Federal Constitution to decline to entertain a suit for a penalty imposed by a Federal statute unless the Congress has limited the remedy to the Federal courts.
The judgment should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Judgment affirmed.